Peb Cubiam.
There was no reasonable excuse for defendant’s willful default in opposing the motion to confirm the award of the arbitrators. The claim of duress was entirely without substance. On the merits no defense was established which justified vacating the award. All of the matters sought to be raised on this application were passed on by the arbitrators and were within the terms of the submission. Assuming that there might be a question of law as to the propriety of confirming an arbitrators’ award where there was patent illegality in the contract arbitrated, such a situation is not presented here. The arbitrators were warranted in finding that no bonuses were to be paid if the notes were discharged when due. Such loans are not usurious as matter of law. (Diehl v. Becker, 178 App. Div. 12.)
The order, so far as appealed from, should be reversed, with twenty dollars costs and disbursements, and the respondent’s motion denied.
Present — Martin, P. J., Townley, Glennon, Dore and Callahan, JJ.
Order, so far as appealed from, unanimously reversed, with twenty dollars costs and disbursements to the appellant, and the respondent’s motion denied. [176 Misc. 277.]